DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
It is suggested to amend “with a planter gauging wheel that is” (line 4) to --when the planter gauging wheel is-- or otherwise amend such that the overall sentence structure has greater clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schlagel (U.S. 5,970,891) in view of Wipf (U.S. 8,720,351) and Weisz (U.S. 2017/0208734).
Regarding claim 1, Schlagel discloses (Figs. 1-3, 5, 6, and 11) a device for planting seeds, the device comprising: at least one planter gauging wheel (Fig. 1, 20; Figs. 5-6 and 11), comprising: a centrally positioned hub (Figs. 5A-B); a plurality of ground contacting fingers (22); the ground contacting fingers having a proximal end (proximate the soil cutting disk 11; Figs. 1-2), a distal end (opposite the proximal end), and a center region, wherein the ground contacting fingers are positioned at equivalent intervals from both adjacent ground contacting fingers; a plurality of spokes (Figs. 5-6 and 11), the spokes having a proximal end and a distal end; at least one soil covering assembly (30); at least one soil cutting disk (11); wherein the proximal end of the spokes connects to the centrally positioned hub, and the distal end of the spokes connects to the center region of at least one ground contacting finger.
Schlagel does not disclose an outer circumference contacting ring; wherein the proximal end of the ground contacting fingers connect to one side of the outer circumference contacting ring.
However, Wipf discloses (Figs. 1-7) a planter gauging wheel (10), comprising an outer circumference contacting ring (lip portion 34; Col. 4, lines 20-26); wherein an innermost side of the gauging wheel connects to one side of the outer circumference contacting ring.  Wipf teaches that a lip portion (34) on an inner side of a gauging wheel may be used contact scrape a soil cutting disk (Col. 1, lines 16-21).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide an outer circumference contacting ring, as taught by Wipf, on the innermost side (the proximal end of the ground contacting fingers) of the gauging wheel of Schlagel.  Doing so would provide a contact surface for scraping the soil cutting disk during operation in a field, as is well known in the art.
Schlagel does not disclose at least one seed metering device.
However, Weisz discloses (Figs. 1-2) a device for planting seeds, the device comprising: at least one planter gauging wheel (22), at least one soil cutting disk (18), and at least one seed metering device ([0059], lines 20-26; metering the seeds implies a seed metering device).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the device of Schlagel with a seed metering device, as taught by Weisz.  Doing so would provide metering of seeds during operation to promote efficiency and proper planting coverage.
Regarding claim 2, Schlagel further discloses (Fig. 7B) that at least one ground contacting finger (82) may not have its center region connected to the distal end of one of the spokes (some of the ground contacting fingers being connected directly adjacent to the spokes and others not being connected directly adjacent to the spokes).
Regarding claim 3, Schlagel further discloses (Fig. 7B) that at least one ground contacting finger that does not have its center region connected to the distal end of one of the spokes (as described with regard to claim 2) is placed between ground contacting fingers that do have their center region connected to the distal end of one of the spokes.
Regarding claims 4, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the size of the centrally positioned hub any necessary to ensure that the wheel is properly mounted to an axle and structurally supported.  It has been held that limitations relating to the size of parts are not sufficient to patentably distinguish over prior art.  In re Rose, 105 USPQ 237.
Regarding claims 5, Weisz further discloses that a gauging wheel may be comprised of a material selected from the group consisting of plastic, metal, glass, and wood (claim 12; plastic).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the gauging wheel of Schlagel (including the centrally positioned hub) of plastic.  Doing so would ensure the gauging wheel is robust enough for operation through a field, since it is known in that art that plastic can effectively form a gauging wheel.
Regarding claims 6, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the size of the spokes any necessary to ensure that the wheel structure is sufficiently supported.  It has been held that limitations relating to the size of parts are not sufficient to patentably distinguish over prior art.  In re Rose, 105 USPQ 237.
Regarding claims 7, Weisz further discloses that a gauging wheel may be comprised of a material selected from the group consisting of plastic, metal, glass, and wood (claim 12; plastic).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the gauging wheel of Schlagel (including the spokes) of plastic.  Doing so would ensure the gauging wheel is robust enough for operation through a field, since it is known in that art that plastic can effectively form a gauging wheel.
Regarding claim 8, Schlagel further discloses (Col. 3, lines 6-9) that dimensions of the ground contacting fingers are variable, with an example length range of 4 to 7 inches and an example diameter range of 0.25 to 0.75 inches overlapping the claimed size ranges.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the size of the ground contacting fingers any necessary to ensure an adequate base to support the weight of the device and without penetrating the ground due to high downward pressure.  It has been held that limitations relating to the size of parts are not sufficient to patentably distinguish over prior art.  In re Rose, 105 USPQ 237.
Regarding claims 9, Weisz further discloses that a gauging wheel may be comprised of a material selected from the group consisting of plastic, metal, glass, and wood (claim 12; plastic).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the gauging wheel of Schlagel (including the ground contacting fingers) of plastic.  Doing so would ensure the gauging wheel is robust enough for operation through a field, since it is known in that art that plastic can effectively form a gauging wheel.
Regarding claim 10, Schlagel further discloses (Fig. 5B) that the proximal ends of the ground contacting fingers are arranged perpendicularly to the inner side of the gauging wheel (where, in the combination, the outer circumference contacting ring is connected).
Regarding claim 11, Schlagel further discloses (Figs. 6B, 11B) that the proximal ends of the ground contacting fingers may be arranged at an angle of about 10 to 80 degrees to the inner side of the gauging wheel (where, in the combination, the outer circumference contacting ring is connected).
Regarding claim 12, Schlagel further discloses (Fig. 11B) that the proximal ends of the ground contacting fingers may be arranged at an angle of about 45 degrees to the inner side of the gauging wheel (where, in the combination, the outer circumference contacting ring is connected).
Regarding claim 13, Schlagel further discloses (Fig. 5A) that there may be at least 5 spokes attached between the centrally positioned hub and the outer circumference ring.
Regarding claim 14, Schlagel further discloses (Fig. 5A) that there may be at least 8 ground contacting fingers attached to the outer circumference ring.
Regarding claim 15, Schlagel further teaches (Fig. 3, 11, 20; Col. 3, lines 33-37) that the planter gauging wheel is in close proximity to the soil cutting disks (i.e. near but not touching).
Regarding claim 16, Schlagel in view of Wipf and Weisz does not explicitly disclose that the flex of the planter gauging wheel has a displacement of 0.05-inch or less.
However, Weisz makes obvious the material of the gauging wheel (as described with regard to claims 5, 7, and 9 above), Schlagel and Wipf together teach the structure as described above, and it would be obvious for the dimensions of the gauging wheel to be any necessary to perform as disclosed (as described with regard to claims 4, 6, and 8 above).
The flex of the gauge wheel is a function of the wheel’s material, structure, and dimensions.  Thus, since the combinations above collectively disclose or make obvious the claimed invention in terms of its material, structure, and dimensions, it is assumed that the combinations would result in substantially the same flex that the claimed invention would have.
Regarding claim 17, Schlagel in view of Wipf and Weisz does not explicitly disclose that the ground contacting fingers are of substantially adequate size and shape as to approximately equal the ground contacting surface area of a traditional solid 4.5”x16” planter gauge wheel with a planter gauging wheel that is about 4.5-inches wide and about 16-inches in diameter with about 15 metal ground contacting fingers that connect to a circumferential inward blade contacting ring where the ground contacting fingers are about 1.5-inches to 6-inches long, 1/4-inch to 2-inches wide, and 1/4-inch to 1-inch thick.
However, Schlagel discloses (Col. 3, lines 6-9) that dimensions of the ground contacting fingers are variable, with an example length range of 4 to 7 inches and an example diameter range of 0.25 to 0.75 inches overlapping the claimed size ranges.  Schlagel further discloses about 15 ground contacting fingers (17 in Fig. 5A, 16 in Figs. 6A and 11A).  Furthermore, as described above with regard to claim 8, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the dimensions of the ground contacting fingers any necessary for operation.
The ground contacting surface area of the planting gauge wheel of Schlagel is a function of the number and dimensions of the ground contacting fingers.  Thus, since the combination above discloses or makes obvious the dimensions of the ground contacting fingers as claimed, it is assumed that the combination would result in substantially the same ground contacting surface area that the claimed invention would have, relative to a traditional solid gauge wheel of the same width and diameter.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.
Applicant submits that Wipf shows a solid wheel with grooves in the circumference, and thus, combining Schlagel and Wipf would only result in a solid wheel with grooves in the circumference with fingers extending on either side.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the outer circumference contact ring on an inner side of Wipf is a feature distinct from its solid grooved wheel.  For example, the gauge wheel of Wipf would still function as a gauge wheel even without the outer circumference contact ring (the solid grooved wheel configuration does not require the outer ring), and gauge wheels of various other forms would also benefit from the advantage of an outer circumference contact ring to scrape soil off an opening disk (the outer ring does not require a solid grooved wheel configuration).  Reliance on Wipf to support adding an outer circumference contact ring to an inner side (and thus the proximal ends of the fingers) of Schlagel in no way means that one of ordinary skill in the art would need to replace the fingers of Schlagel, which distinctly provide the central advantage of Schlagel of not packing the surface of wet soil (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671